Title: James Madison to Samuel H. Smith, 4 November 1826
From: Madison, James
To: Smith, Samuel Harrison


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Novr 4 1826
                            
                        
                        I have recd. your letter of Ocr. 25. requesting from me any information which would assist you in preparing a
                            Memoir of Mr Jefferson, for the Columbian Institute. Few things would give me more pleasure than to contribute to such a
                            task; and the pleasure would certainly be increased by that of proving my respect for your wishes. I am afraid however, I
                            can do little more than refer you to other sources, most of them probably already known to you.
                        It may be proper to remark that Mr. Ths. Jefferson Randolph Legatee of the Manuscripts of Mr. Jefferson, is
                            about to publish forthwith a Memoir left by his grandfather in his own handwriting, and if not in every part intended by
                            him for the press, is thought to be throughout in a state well fitted for it. The early parts are I believe purely, and in
                            some instances, minutely biographical; and the sequel, embracing a variety of Matter, some of it peculiarly valuable, is
                            continued to his acceptance of the Secretariship of State under the present constitution of the U. States. Should this
                            work appear in time, it would doubtless furnish your pencil with some of the best materials for your portrait.
                        The period between his leaving Congress in 1776, and his Mission to France, was filled chiefly by his labours
                            of the Revised Code, the preparation of his "Notes on Virginia," (an obiter performance): his Governorship of that State:
                            and by his services as a member of Congress, and of the Committee of the States at Annapolis.
                        The Revised code, in which he had a masterly share, exacted perhaps the most severe of his public labours. It
                            consisted of 126 Bills, comprizing and recasting the whole statutory code, British & Colonial, then admitted to be
                            in force, or proper to be adopted, and some of the most important articles of the unwritten law, with original laws on
                            particular subjects, the whole adapted to the Independent & Republican form of Government. The work tho’ not
                            enacted in the mass, as was contemplated, has been a mine of Legislative wealth; and a model of Statutory composition,
                            containing not a single superfluous word, and preferring always words & phrases of a
                            meaning fixed as much as possible by oracular treatises, or solemn, adjudications
                        His "Notes on Virginia speak for themselves.
                        For his administration of the Govt. of Virginia, the later Chapters of the 4th. Vol: of Burke’s history
                            continued by Gerardine, may be consulted. They were written with the advantage of Mr. Jefferson’s papers, opened fully by
                            himself to the Author. To this may now be added the letter just published from Mr. Jefferson to Majr. H. Lee, which
                            deserves particular notice, as an exposure & correction of historical errors, and rumoured falsehoods assailing
                            his reputation.
                        His services at Annapolis will appear in the Journals of Congress of that date. The answer of Congress to the
                            resignation of the Commander in chief, an important Document, attracts attention by the shining traces of his pen.
                        His diplomatic Agencis in Europe are to be found only in the unpublished Archives at Washington, or in his
                            private correspondence, as yet under the seal of confidence. The Memoir in the hands of his Grandson, will probably throw
                            acceptable lights on this part of his history.
                        The University of Virginia, as a temple dedicated to Science & Liberty, was after his retirement from
                            the political sphere, the object nearest his heart, and so continued to the close of his life. His devotion to it was
                            intense, and his exertions unceasing. It bears the stamp of his genius, and will be a noble monument of his fame. His
                            general view was to make it a Nursery of Republican patriots as well as genuine Scholars You will be able to form some
                            idea of the progress and scope of the Institution from the 2 inclosed Reports from the Rector for the Legislature (the
                            intermediate Report is not at hand) which as they belong to official Sets, you will be so good as to send back at your
                            entire leisure. I may refer also to a very graphic & comprehensive Exposé of the present State of the University,
                            lately published on the "National Intelligencer, which will have fallen under your eye.
                        Your request includes "his general habits of study." With the exception of an intercourse in the Session of
                            the Virginia Legislature in 1776, rendered slight by the disparities between us, I did not become acquainted with Mr.
                            Jefferson till 1779, when being a member of the Executive Council, and he the Governour, an intimacy took place. From that
                            date we were for the most part separated by different walks in public & private life, till the present Govt.
                            brought us together, first when he was Secretary of State, and I a member of the House of  Reps; and next, after an
                            interval of some years, when we entered, in another relation, the service of the U.S. in 1801.  Of his earlier habits
                            of study therefore I can not particularly speak. It is understood that whilst at College (Wm. & Mary) he
                            distinguished himself in all the branches of knowledge taught there; and it is known that he never after ceased to
                            cultivate them. The French language he had learned when very young, and became very familiar with it, as he did with the
                            literary treasures which it contains. He read and at one time spoke the Italien also; with a competent knowlege of the
                            Spanish; adding to both, the AngloSaxon, as a root of the English, and an element in legal philology. The Law itself he
                            studied to the bottom, and in its greatest breadth, of which proofs were given at the Bar which he attended for a number
                            of years, and occasionally throughout his career. For all the fine arts, he had a more than common taste; and in that of
                            Artichecture, which he studied in both in its useful, and its ornamental characters, he made himself an adept; as the
                            variety of orders and States, executed according to his plan founded on the Grecian & Roman Models, and under his
                            superintendance, in the Buildings of the University fully exemplify. Over & above these acquirements, his
                            miscellaneous reading was truly remarkable for which he derived leisure from a methodical and indefatigable application
                            of the time required for indespensable objects; and particularly from his rule of never letting the sun rise before him.
                            His relish for Books never forsook him; not even in his infirm years and his devoted attention to the rearing of the
                            University, which led him often to express his regret that he was so much deprived of that luxury, by the epistolary
                            tasks, which fell upon him, and which consumed his health as well as his time. He was certainly one of the most learned
                            men of the age. It may be said of him as has been said of others that he was a "Walking Library", and what can be said of
                            but few such prodigies, that the Genius of Philosophy ever walked hand in hand with him.
                        I wish Sir I could have made you a communication less imperfect. All I say, beyond it is that if in the
                            progress of your pen, any particular point should occur on which it may be supposed I could add to your information from
                            other sources, I shall cheerfully obey your call as far as may be in my power.
                        The subject of this letter reminds me of the "History of the Administration of Mr Jefferson", my copy of
                            which, with other things disappeared from my collection during my absence from the care of them. It would be agreeable to
                            me now to possess a copy, and if you can conveniently favor me with one, I shall be greatly
                            obliged. Accept Sir assurances of my continued esteem & regard, with a tender of my best respects to Mrs. Smith.
                        
                            
                                James Madison
                            
                        
                    